Filed 9/1/21 Kaur v. Manlin CA2/7
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 JASWINDER KAUR,                                              B294311

           Plaintiff and Appellant,                           (Los Angeles County
                                                              Super. Ct. No. BC686105)
           v.

 ROGER A.S. MANLIN, et al.,

           Defendant and Respondent.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Michael L. Stern, Judge. Affirmed.
     Betty Agawa APC, Thomas K. Agawa, for Plaintiff and
Appellant.
     Roger A.S. Manlin, Esq., in pro. per., for Defendant and
Respondent.

                                  ______________________
                        INTRODUCTION
      Roger Manlin sued Jaswinder Kaur for unpaid attorney fees
and lost. Kaur then sued Manlin for abuse of process and
malicious prosecution. Manlin filed a special motion to strike
under Code of Civil Procedure section 425.16.1 The trial court
granted the motion and dismissed Kaur’s case.
      We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      The Prior Case: Manlin Sued Kaur
       Manlin is a licensed California attorney. Cal-Western
Business Services, Inc. is his assignee for collecting legal fees.
       On May 28, 2014, Cal-Western sued Kaur and Jasbir Singh
(Kaur’s husband) as individuals and trustees of the Jaswinder
Kaur and Jasbir Singh Irrevocable Children’s Trust, as well as 3B
Hotels, LLC (collectively defendants) and others for unpaid legal
fees on behalf of Manlin. Cal-Western alleged Manlin served as an
attorney for defendants for over three-and-a-half years. Cal-
Western detailed the legal matters in which Manlin represented
defendants and alleged they incurred nearly $600,000 in attorney
fees, costs and expenses during the representation period.
       On July 8, 2014, Singh filed a cross-complaint against
Manlin, alleging he committed malpractice during his
representation in one of the matters.
       At trial, Manlin substituted himself for Cal-Western as
plaintiff. The court granted a nonsuit in favor of Kaur, the
trustees and 3B Hotels on Manlin’s unpaid legal fees case. But a
jury found that Singh owed Manlin attorney fees and that even


1     Statutory references are to the Code of Civil Procedure
unless otherwise noted.


                                 2
though Manlin was negligent in his representation of Singh,
Manlin’s negligence was not a substantial factor in causing harm
to Singh.
      The Current Case: Kaur Sued Manlin
      Kaur sued Manlin, Cal-Western and Patrick Johnston (an
attorney for Cal-Western) for abuse of process and malicious
prosecution in December 2017. She alleged they brought and
prosecuted the prior unpaid legal fees case against her, even
though they should have known Manlin never had a fee agreement
or attorney-client relationship with her. She also alleged they
sued her to force Singh to settle his unfiled future malpractice
claim against Manlin. Specifically, “[Manlin] deliberately included
[Kaur] as a named defendant for the primary purpose of forcing
her husband, Jasbir Singh, to settle his cross-action for
malpractice against Mr. Manlin.”
      The court entered a default against Manlin in March 2018
but set aside the default on August 31, 2018. Manlin filed his
answer on September 11, 2018 and his special motion to strike on
September 17, 2018.2



2      On appeal, Manlin says “[the] ‘underlying case’ was deemed
related to the lead case, LASC Case No. BC546765, and was filed
on May 28, 2014 [. . .] as reflected in the docket sheet of the lead
case, of which this Court is requested to take judicial notice.”
       To the extent he is asking that we take judicial notice of the
trial court docket in BC546765, the prior case on unpaid legal fees,
we do so. (Schmidlin v. City of Palo Alto (2007) 157 Cal.App.4th
728, 755 [granting request to judicially notice docket from
municipal court]; Truong v. Nguyen (2007) 156 Cal.App.4th 865,
872, fn. 3 [“On our own motion, we have taken judicial notice of
the superior court’s public record docket entries.”].)


                                  3
      Manlin’s Special Motion To Strike
       In his motion, Manlin argued he reasonably believed he had
an attorney-client relationship and fee agreement with Kaur. In
his declaration, he described several encounters with her and
Singh, which led him to believe he had an attorney-client
relationship with both. Manlin listed representative matters that
he spoke to Kaur and Singh about, in which one of them was a
party. Manlin also said he regularly had conferences with them at
their restaurant to discuss the “status of litigation involving
[Kaur], Singh, and/or their assets.” Lastly, Manlin said he
“justifiably believed” all the invoices he submitted for his legal fees
went to Kaur because she “kept the books for their various
operations” and “approved any and all checks” to pay the invoices.
       In her opposition, Kaur argued Manlin sued her to force
Singh to settle his unfiled future malpractice claim against
Manlin. Specifically, “Mr. Manlin Filed His Attorney Fee Action
Knowing That Mr. Singh Was Preparing To Sue Mr. Manlin for
Malpractice. [¶] . . . [¶] Mr. Manlin simply filed his Attorney Fee
Action first in an attempt to obtain an advantage in the litigation.”
In her declaration, she explained, “[i]n July 2013, Mr. Manlin
came into my husband’s business and demanded that my husband
sign a paper or give Mr. Manlin an interest in the business. My
husband refused to sign the paper or give Mr. Manlin an interest
in the business. [¶] . . . Mr. Manlin then stated that he was not
going to settle the Weissman Wolff case and Mr. Singh would get a
judgment against him for over $400,000.00. After my husband
protested, Mr. Manlin told my husband, ‘f**k you, you can sue me
for mal-practice.’” In his declaration, Singh similarly described his
fight with Manlin and how Manlin dared Singh to sue Manlin for
malpractice.




                                   4
      Kaur also argued Manlin had insufficient evidence to
support his unpaid legal fees claim against her. Specifically,
Manlin never produced a fee agreement between them,
documentation of any payment he received from her, or any other
evidence to support his belief that she was his client. In her
declaration, she said her relationship with him was minimal. She
knew nearly nothing about any of the representative matters. She
never authorized him to represent her, and he was Singh’s
attorney, not hers.
      After a hearing, the trial court granted Manlin’s motion,
finding “[t]here is no showing or evidence of malice” and dismissed
Kaur’s complaint without prejudice.3
                           DISCUSSION
      Kaur argues the trial court erred in granting Manlin’s
special motion to strike for three reasons. First, the motion was
untimely. Second, Manlin failed to establish that Kaur’s claims
arose out of protected conduct. Third, Kaur is likely to prevail on
her causes of action.
      We disagree with each of Kaur’s reasons.
      Special Motion To Strike Under Section 425.16
      Section 425.16 authorizes a special motion to strike for the
early dismissal of meritless claims arising from a defendant’s right
to petition or free speech: “The Legislature enacted Code of Civil
Procedure section 425.16 to address so-called strategic lawsuits
against public participation (SLAPP). [Citation.] This anti-
SLAPP statute makes available a special motion to strike


3     The trial court’s minute order contains the rulings and
finding. The appellate record does not include a reporter’s
transcript.


                                 5
meritless claims early in litigation—but only if the claims arise
from acts in furtherance of a person’s ‘right of petition or free
speech under the United States Constitution or the California
Constitution in connection with a public issue.’” (FilmOn.com Inc.
v. DoubleVerify Inc. (2019) 7 Cal.5th 133, 139 (FilmOn.com).)
      1.    Timing
       Subdivision (f) of section 425.16 provides, “[t]he motion may
be filed within 60 days of the service of the complaint or, in the
court’s discretion, at any later time upon terms it deems proper.”
       The flexible time limit enables a court to resolve an “‘anti-
SLAPP claim at the outset of the litigation before the parties have
undertaken the expenses of litigation that begin to accrue after the
pleading stage of the lawsuit.’” (Platypus Wear, Inc. v. Goldberg
(2008) 166 Cal.App.4th 772, 783 (Platypus); see Hewlett-Packard
Co. v. Oracle Corp. (2015) 239 Cal.App.4th 1174, 1188 (Hewlett-
Packard).)
      2.    Procedure
       In ruling on a special motion to strike, the trial court
engages in a two-step process. (Barry v. State Bar of California
(2017) 2 Cal.5th 318, 321 (Barry); accord, Baral v. Schnitt (2016) 1
Cal.5th 376, 381 (Baral).)
       “First, the defendant must establish that the challenged
claim arises from activity protected by section 425.16. [Citation.]
If the defendant makes the required showing, the burden shifts to
the plaintiff to demonstrate the merit of the claim by establishing
a probability of success.” (Baral, supra, 1 Cal.5th at p. 384; accord,
Park v. Board of Trustees of California State University (2017) 2
Cal.5th 1057, 1061 (Park); Barry, supra, 2 Cal.5th at p. 321.)
       Second, “the plaintiff must introduce substantial evidence
that would support a judgment of relief made in plaintiff’s favor.”



                                  6
(South Sutter, LLC v. LJ Sutter Partners, L.P. (2011) 193
Cal.App.4th 634, 670.) “[A] trial court considers ‘the pleadings,
and supporting and opposing affidavits stating the facts upon
which the liability or defense is based’ in evaluating the plaintiff’s
probability of success.” (Ibid.; see § 425.16, subd. (b)(2).) The
court engages in a “‘summary-judgment-like’” analysis. (Baral,
supra, 1 Cal.5th at p. 384; see Taus v. Loftus (2007) 40 Cal.4th
683, 714.) “[S]peculative inferences not supported by the evidence
proffered need not be considered.” (Monster Energy Co. v.
Schechter (2019) 7 Cal.5th 781, 795.) But the court “accepts the
plaintiff’s evidence as true”; it “does not weigh evidence or resolve
conflicting factual claims. Its inquiry is limited to whether the
plaintiff has stated a legally sufficient claim and made a prima
facie factual showing sufficient to sustain a favorable judgment.”
(Baral, at pp. 384-385; see Barry, supra, 2 Cal.5th at p. 321.)
       “Only a cause of action that satisfies both prongs of the anti-
SLAPP statute—i.e., that arises from protected speech or
petitioning and lacks even minimal merit—is a SLAPP, subject to
being stricken under the statute.” (Navellier v. Sletten (2002)
29 Cal.4th 82, 89, italics omitted; accord, Oasis West Realty, LLC
v. Goldman (2011) 51 Cal.4th 811, 820.)
      Standard of Review
       We review a trial court’s decision to hear a late-filed special
motion to strike for abuse of discretion. (Hewlett-Packard, supra,
239 Cal.App.4th at pp. 1187-1188) To establish abuse of discretion
in allowing a late motion to proceed, the appellant must
“demonstrate that the trial court applied the statute in a manner
that is incompatible either with the statute’s actual mandate, or
with its ‘purposes and policy.’” (Id. at p. 1188.)




                                  7
       We review de novo an order granting or denying a special
motion to strike. (Wilson v. Cable News Network, Inc. (2019) 7
Cal.5th 871, 884; accord, Sweetwater Union High School Dist. v.
Gilbane Building Co. (2019) 6 Cal.5th 931, 940; Park, supra, 2
Cal.5th at p. 1067.) “That is, we independently determine whether
the challenged cause or causes of action arise from protected
activities, and if so whether the plaintiff has demonstrated a
probability of prevailing on the claims.” (Dwight R. v. Christy B.
(2013) 212 Cal.App.4th 697, 710.)
      The Trial Court Did Not Abuse Its Discretion by Allowing
      Manlin’s Special Motion To Strike To Proceed
       Although not explicit, the trial court necessarily found it was
not too late for Manlin to file his motion because the court decided
the motion on its merits. “A judgment or order of a lower court is
presumed to be correct on appeal, and all intendments and
presumptions are indulged in favor of its correctness.” (In re
Marriage of Arceneaux (1990) 51 Cal.3d 1130, 1133.)
       Kaur did not include in the appellate record a proof of
service or other evidence showing when her complaint was served
on Manlin. (Randall v. Mousseau (2016) 2 Cal.App.5th 929, 935
[“[A]ppellant has the burden of providing an adequate record.”].)
       And even if Manlin filed his motion over 60 days after
service, the trial court did not err in allowing him to do so. Manlin
filed his motion only 17 days after the court set aside the default.
       Kaur has not shown the trial court abused its discretion in
hearing Manlin’s motion on the merits. To establish abuse of
discretion, she must “demonstrate that the trial court applied
[section 425.16] in a manner that is incompatible” with early
dismissal of meritless claims arising from a right to petition or free
speech. (Hewlett-Packard, supra, 239 Cal.App.4th at p. 1188; see




                                  8
also FilmOn.com, supra, 7 Cal.5th at p. 139; Platypus, supra, 166
Cal.App.4th at p. 783.) The appellate record does not demonstrate
that.
       Kaur argues the trial court should not have allowed the
motion to proceed because Manlin did not attach the motion to his
application to set aside the default and because the trial court did
not cite any facts to support its decision to hear the belated
motion. But no authority supports her argument. (See Du
Charme v. International Brotherhood of Electrical Workers (2003)
110 Cal.App.4th 107, 113 [rejecting appellant’s argument when
appellant “contend[ed] the court abused its discretion, but offer[ed]
no authority for the proposition[] that a trial court should be
required to state reasons for exercising its discretion to hear a
belated anti-SLAPP motion”].)
      The Trial Court Properly Granted Manlin’s Special Motion
      To Strike
      1.    Step one: Kaur’s claims arise out of protected conduct
      “A defendant’s burden on the first prong is not an onerous
one. A defendant need only make a prima facie showing that
plaintiff’s claims arise from the defendant’s constitutionally
protected free speech or petition rights.” (Optional Capital, Inc. v.
Akin Gump Strauss, Hauer & Feld LLP (2017) 18 Cal.App.5th 95,
112.)
      Manlin met his burden. It is well established that both
claims of malicious prosecution and abuse of process arise out of
protected conduct. (See Lee v. Kim (2019) 41 Cal.App.5th 705, 719
[“[E]very claim of malicious prosecution is a cause of action arising
from protected activity, because every such claim necessarily
depends upon written and oral statements in a prior judicial
proceeding”]; Siam v. Kizilbash (2005) 130 Cal.App.4th 1563, 1570



                                  9
[“abuse of process is also subject to the statute since it arises from
the exercise of the right of petition”]; see also Rusheen v. Cohen
(2006) 37 Cal.4th 1048, 1065 (Rusheen) [abuse of process]; Jarrow
Formulas, Inc. v. LaMarche (2003) 31 Cal.4th 728, 734-735
[malicious prosecution].)
      Kaur contends Manlin failed to meet his burden because he
relied on inadmissible evidence and because he argued his
reasonable belief of an attorney-client relationship for the first
time in his motion and not during the prior case. But there is no
“inadmissible evidence” that needs to be considered. It is
uncontroverted Kaur is suing Manlin for abuse of process and
malicious prosecution. And Kaur offers no authority to support
her contention that only arguments made during a prior case can
be asserted in a defendant’s motion to strike in a subsequent case.
      2.    Step two: Kaur failed to establish a likelihood of
            success on either claim
            a.     Abuse of process
      “To succeed in an action for abuse of process, a litigant must
establish the defendant (1) contemplated an ulterior motive in
using the process, and (2) committed a willful act in the use of the
process not proper in the regular conduct of the proceedings.”
(Rusheen, supra, 37 Cal.4th at p. 1057.)
      Kaur failed to make a prima facie case for abuse of process.
      Essentially, Kaur’s case is Manlin pursued a meritless
lawsuit against her for an improper purpose. Kaur claims (1) the
ulterior motive for Manlin’s filing of the unpaid legal fees claim
was to use it as a “club” against Singh, and (2) the willful use of
process was including Kaur in the lawsuit even though Manlin’s
dispute was with Singh.




                                  10
         But an abuse of process claim requires more. “[W]hile a
defendant’s act of improperly instituting or maintaining an action
may, in an appropriate case, give rise to a cause of action for
malicious prosecution, the mere filing or maintenance of a
lawsuit—even for an improper purpose—is not a proper basis for
an abuse of process action.” (Oren Royal Oaks Venture v.
Greenberg, Bernhard, Weiss & Karma, Inc. (1986) 42 Cal.3d 1157,
1169.) “Alternatively stated, neither the initiation of a meritless
claim nor the continued prosecution of a claim after it becomes
apparent the claim is meritless can support an abuse of process
cause of action.” (S.A. v. Maiden (2014) 229 Cal.App.4th 27, 42.)
Instead, abuse of process is the misuse of the power of the court to
commit an injustice: “‘[T]he essence of the tort [of abuse of process
is] . . . misuse of the power of the court; it is an act done in the
name of the court and under its authority for the purpose of
perpetrating an injustice.’” (Rusheen, supra, 37 Cal.4th at
p. 1057.)
            b.    Malicious prosecution
      “There are three elements to malicious prosecution. The
plaintiff, who was the defendant in the underlying action, must
prove (1) the defendant was responsible for the underlying lawsuit,
which ended in a legal termination favorable to the plaintiff; (2)
the defendant brought the underlying lawsuit without probable
cause; and (3) the defendant brought the underlying lawsuit with
malice.” (Zhang v. Chu (2020) 46 Cal.App.5th 46, 53 (Zhang); see
(Soukup v. Law Offices of Herbert Hafif (2006) 39 Cal.4th 260, 292
(Soukup).)
      Kaur failed to make a prima facie case for malicious
prosecution because she did not prove malice.




                                 11
                  i.     Favorable termination
        This element is uncontested. Manlin brought the prior legal
fee dispute against Kaur, and after the matter went to trial, a
motion for nonsuit was granted in Kaur’s favor. “[U]nless a trial
court otherwise specifies, a grant of nonsuit in the underlying case
is a ‘legal termination favorable to the plaintiff’ for the purposes of
a subsequent malicious prosecution action.” (Nunez v. Pennisi
(2015) 241 Cal.App.4th 861, 866.) Because the trial court’s order
granting nonsuit in favor of Kaur does not indicate otherwise, the
underlying lawsuit “ended in a legal termination favorable to”
Kaur. (Zhang, supra, 46 Cal.App.5th at p. 53.)
                 ii.     Absence of probable cause
       Kaur proved this element—that Manlin did not have
probable cause to sue her.
       To determine if probable cause exists to bring an action, the
suit must be “arguably tenable, i.e., not so completely lacking in
apparent merit that no reasonable attorney would have thought
the claim tenable.” (Wilson v. Parker, Covert & Chidester (2002)
28 Cal.4th 811, 824, abrogated on other grounds by statute as
stated in Hutton v. Hafif (2007) 150 Cal.App.4th 527, 547.)
“[P]robable cause is determined objectively, i.e., without reference
to whether the attorney bringing the prior action believed the case
was tenable.” (Id. at p. 817.)
       The question is whether a reasonable attorney in Manlin’s
position would believe he had an attorney-client relationship with
Kaur and was entitled to collect legal fees. As is relevant here,
“‘[n]o formal contract or arrangement or attorney fee is necessary
to create the relationship of attorney and client. It is the fact of
the relationship which is important.’” (Lister v. State Bar (1990)
51 Cal.3d 1117, 1126.) “‘Intent and conduct are critical to the



                                  12
formation of an attorney-client relationship.’” (Shen v. Miller
(2012) 212 Cal.App.4th 48, 57.) And “[a]n attorney-client
relationship is not created by the unilateral declaration of one
party to the relationship.” (Koo v. Rubio’s Restaurants, Inc. (2003)
109 Cal.App.4th 719, 729.) Still, when an attorney agrees to
represent a client on a contingency fee basis or when it is
reasonably foreseeable the expense to a client will exceed $1,000,
the agreement must be in writing. (Bus. & Prof. Code, §§ 6147,
6148.)
       Kaur contends Manlin’s inability to produce any evidence to
support an attorney-client relationship shows he did not have
probable cause to sue her. Specifically, she says his only support
is his declaration, in which he says he reasonably believed he had
an attorney-client relationship with her. But he did not provide
evidence of fee agreements, payments received, or other relevant
documents to support his belief.
       At oral argument, Manlin admitted he did not have a signed
written fee agreement with Kaur or Singh. But in his declaration,
Manlin described several encounters with Kaur and Singh, which
led him to believe he had an attorney-client relationship with
Kaur. Manlin said he had conversations with Kaur, including one
at his home, where they discussed the settlement of a pending
lawsuit. Manlin also said he regularly had conferences with Kaur
and Singh at their restaurant to discuss the “status of litigation
involving [Kaur], Singh, and/or their assets.” Finally, Manlin said
he “justifiably believed” all the invoices he submitted for his legal
fees went to Kaur because she “kept the books for their various
operations” and “approved any and all checks” to pay the invoices.
       In her declaration, Kaur said she never hired Manlin, never
received an invoice from him and never paid him for an invoice.
She also explained that her relationship with him was limited to



                                 13
greeting him at the restaurant, that their conversation at his
home was “limited” and that Singh made the decisions regarding
the case discussed there. Plus she explained that for all the
representative matters Manlin mentioned, she was either not a
party to the litigation or represented by a different attorney.
      Accepting Kaur’s evidence as true—as we are required to
do—her relationship with Manlin was less than he claimed.
(Soukup, supra, 39 Cal.4th at p. 269, fn. 3) A reasonable attorney
would know from the circumstances she described that he was not
representing her. More importantly, a reasonable attorney would
know that the fee arrangement should have been in writing,
especially if he sought $600,000 in legal fees. (Bus. & Prof. Code,
§§ 6147, 6148.)
                iii.     Malice
       The trial court found “[t]here is no showing or evidence of
malice.”
       We agree. Kaur failed to prove this element—that Manlin
sued her with malice.
       “‘The “malice” element . . . relates to the subjective intent or
purpose with which the defendant acted in initiating the prior
action. [Citation.] The motive of the defendant must have been
something other than that of bringing a perceived guilty person to
justice or the satisfaction in a civil action of some personal or
financial purpose. [Citation.] The plaintiff must plead and prove
actual ill will or some improper ulterior motive.’” (Soukup, supra,
39 Cal.4th at p. 292.) “It has been pointed out that the ‘principal
situations in which the civil proceedings are initiated for an
improper purpose are those in which (1) the person initiating them
does not believe that his claim may be held valid; (2) the
proceedings are begun primarily because of hostility or ill will; (3)



                                  14
the proceedings are initiated solely for the purpose of depriving
the person against whom they are initiated of a beneficial use of
his property; (4) the proceedings are initiated for the purpose of
forcing a settlement which has no relation to the merits of the
claim.’” (Albertson v. Raboff (1956) 46 Cal.2d 375, 383, abrogated
by statute on other grounds as stated in Wilton v. Mountain Wood
Homeowners Assn. (1993) 18 Cal.App.4th 565, 571, fn. 1.)
        Kaur’s malice argument appears to be based on situation
four: she claims Manlin sued her for unpaid legal fees to force
Singh to settle his unfiled future malpractice claim against
Manlin.4 Specifically, “[Manlin] deliberately included [Kaur] as a
named defendant for the primary purpose of forcing her husband,
Jasbir Singh, to settle his cross-action for malpractice against
[Manlin].” And “[Manlin] Filed His Attorney Fee Action Knowing
That Mr. Singh Was Preparing To Sue [Manlin] for Malpractice.
[¶] . . . [¶] [Manlin] simply filed his Cal Western Action first to
obtain an advantage in the litigation.”
        According to Kaur, these facts establish Manlin’s malicious
intent: Manlin could not present any evidence of an attorney-
client relationship or fee agreement, and a “final verbal fight” took
place during a meeting between Singh and Manlin. Specifically,
during the fight, Kaur contends Manlin demanded Singh either
agree to pay Manlin $10,000 per month or give him an interest in


4      At oral argument, Kaur contended Manlin sued her to force
Singh to settle both the fees case with Manlin and Singh’s unfiled
future malpractice claim against Manlin. But she conceded she
never raised the fees argument before. She relied on only the
malpractice argument in her complaint, her opposition to the
special motion to strike and her appellate briefs. Because the fees
argument was raised for the first time in oral argument, it is
forfeited. (Yee v. Cheung (2013) 220 Cal.App.4th 184, 197.)


                                 15
the restaurant. Then, when Singh refused to comply with either of
Manlin’s requests, Manlin said, “‘f**k you, you can sue me for mal-
practice.’” But the fight took place in July 2013—10 months before
Manlin and Cal-Western sued Kaur, Singh and 3B Hotels for
unpaid legal fees in May 2014, and about a year before Singh sued
Manlin for malpractice in July 2014.
      Kaur’s argument is too speculative to amount to malice
against Singh, much less against Kaur. At its core, Kaur claims
Manlin knew Singh would sue Manlin for malpractice because a
year earlier, he said “‘you can sue me for mal-practice,’” and later
he asked Singh not to sue him for malpractice. These statements
may establish Manlin knew he could be sued for malpractice; they
do not establish Manlin knew Singh would sue him for
malpractice. Besides, none of this shows Manlin had animosity
toward Kaur.
      Kaur also argues lack of probable cause is sufficient to
establish malice. Not true. “The lack of probable cause is one
factor in determining the presence of malice, but alone it is
insufficient.” (Jay v. Mahaffey (2013) 218 Cal.App.4th 1522, 1543.)
It must be supplemented by additional evidence, which she has not
provided.5 (Golden State Seafood, Inc. v. Schloss (2020) 53
Cal.App.5th 21, 38.)




5     On appeal, Manlin asks that we ignore Kaur’s request for
judicial notice filed in the trial court. But in any event the
documents Kaur requested notice of are still part of the appellate
record: they were exhibits to declarations in support of her
opposition to the special motion to strike.


                                16
                          DISPOSITION
       The order granting Manlin’s special motion to strike under
section 425.16 is affirmed. Manlin is entitled to costs on appeal,
including attorney fees in an amount to be determined by the trial
court.



                                     IBARRA, J.*



We concur:



     PERLUSS, P. J.



     FEUER, J.

*     Judge of the Santa Clara County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                17